JAMES HUNTER, III, Circuit Judge,
dissenting:
In Matsushita Electric Industrial Co. v. Zenith Radio Corp., the Supreme Court concluded that “conduct as consistent with permissible competition as with illegal conspiracy does not, standing alone, support an inference of antitrust conspiracy.... To survive a motion for summary judgment ..., a plaintiff seeking damages for a violation of § 1 [of the Sherman Act] must present evidence ‘that tends to exclude the possibility’ that the alleged conspirators acted independently.” 475 U.S. 574,-, 106 S.Ct. 1348, 1357 (1986) (citations omitted). Matsushita is consistent with the Supreme Court’s other recent decisions clarifying the proper standards for deciding summary judgment motions. While summary judgment cannot be granted if any genuine issue of material fact remains for trial, it is now clear that no such genuine issue of material fact remains “unless there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that party.” Anderson v. Liberty Lobby, 477 U.S. 242, -, 106 S.Ct. 2505, 2511, 91 L.Ed.2d 202 (1986). Therefore, when ruling on a summary judgment motion, a judge must “view the evidence presented through the prism of the substantive evidentiary burden” that the parties must bear at trial. Id. at-, 106 S.Ct. at 2513. If “the nonmovant will bear the burden of persuasion at trial, the party moving for summary judgment may meet its burden by showing that the evidentiary materials of record, if reduced to admissible evidence, would be insufficient to carry the nonmovant’s burden of proof at trial.” Chipollini v. Spencer Gifts, Inc., 814 F.2d 893, 896 (3d Cir.1987) (in banc) (citations omitted). The Supreme Court has expressly told this court to reevaluate its denial of *52summary judgment to the defendants in this case in light of Matsushita. Because I believe that the majority has again failed to apply the proper legal standards to the facts of this case, I respectfully dissent.
The facts referred to by the majority— Ford’s financial interest in Wenner Ford and the fact that two Ford employees served as nominal directors of Wenner Ford — do not establish the existence of an antitrust conspiracy. These facts establish, at most, the opportunity to conspire, which “although relevant, is not enough to sustain an antitrust plaintiff’s burden, and, without more, does not create a jury question on the issue of concerted action.” Fragale & Sons Beverage Co. v. Dill, 760 F.2d 469, 473 (3d Cir.1985). The rest of the evidence relied upon by the majority to deny defendants’ motion does not demonstrate a conspiratorial refusal to deal on the part of defendants, although it may well show a completely permissible unilateral refusal to deal. See Monsanto Co. v. Spray-Rite Serv. Corp., 465 U.S. 752, 761, 104 S.Ct. 1464, 1469, 79 L.Ed.2d 775 (1984) (“A manufacturer of course generally has a right to deal, or refuse to deal, with whomever it likes, as long as it does so independently.”). The undisputed facts fully support Ford’s contention that it acted independently in denying appellants the tractor franchise in Kennett Square, Pennsylvania. Those facts demonstrate a longstanding marketing strategy on the part of Ford to move its Kennett Square dealership to another part of Pennsylvania. That marketing strategy was developed in response to the consistently poor showing in tractor sales by Tunis Brothers, as well as the generally declining market in tractor sales throughout the Kennett Square area. Ford’s decision to leave Kennett Square was economically rational and non-conspiratorial.
I would affirm the judgment of the district court granting summary judgment to the defendants.